Order of the Supreme Court, New York County (John Bradley, J.), entered on January 17, 1983, which, inter alia, denied the motions for summary judgment dismissing the first, second and sixth causes of action by defendants Church of Scientology of New York, Inc., Scientology Center, Inc., The Church of Scientology, Mission of East Manhattan, Celebrity Center, Inc., and Helen Geltman and denied the cross motion by defendant Daniel Kuhn for partial summary judgment and for a severance, is unanimously modified, on the law and the facts, to the extent of granting the motion by defendants Church of Scientology of New York, Inc., and The Church of Scientology, Mission of East Manhattan, Celebrity Center, Inc., for summary judgment dismissing the first, second and sixth causes of action as to them, and otherwise affirmed, without costs or disbursements. Plaintiff alleged that the unauthorized medical treatment which he received occurred at *734the offices of the Scientology Center, Inc. There is no indication whatever that defendants The Church of Scientology of New York, Inc., and The Church of Scientology, Mission of East Manhattan, Celebrity Center, Inc., had any connection to, or involvement in, the purported conduct which forms the basis of plaintiff’s complaint. These defendants were legal entities separate and apart from each other, as well as from that of the Scientology Center, Inc., and were, moreover, located in different and distinct buildings. Consequently, Special Term should have granted the motions by The Church of Scientology of New York, Inc., and The Church of Scientology of East Manhattan, Celebrity Center, Inc., for summary judgment dismissing the first, second and sixth causes of action as to them. Concur — Sullivan, J. P., Ross, Fein, Milonas and Alexander, JJ.